DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 8, 11-12 and 14-26 are currently pending. Claims 1, 8 and 11-12 have been amended.  Claims 6-7, 9-10 and 13 have been canceled. Claims 22-26 have been added.  Entry of this amendment is accepted and made of record.
Previous rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant’s amendments filed November 16, 2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 appears to have a typo. The claim recites: “wherein the circuitry further determines the track temperature over a time time period selected from a range of 10 milliseconds (ms) to 60 seconds”. Perhaps Applicant means: “wherein the circuitry further determines the track temperature over a time period selected from a range of 10 milliseconds (ms) to 60 seconds”.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on November 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17250924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-12, 14-15, 17, 21-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 7563021) (hereinafter Ishihara) in view of Boily et al. (US 11046377) (hereinafter Boily) in view of Stewart (US 4787575) (hereinafter Stewart).
Regarding claim 1, Ichihara teaches one or more sensors for measuring temperature (temperature sensors) (9) located in a high strain and high temperature region of the vehicle track (tire) (2);
circuitry (circuitry comprising (MPU) (19) and (receiver unit) (15)) configured to control and/or monitor the one or more sensors (temperature sensor) (9) and located in a low strain and low temperature region of the vehicle track (see Figures 1, 2A and 7, column 7, lines 8-26 and column 8, lines 59-62); 
a housing (casing) (12) to contain the circuitry (see Figures 1, 2A and 7 and column 7, lines 8-26); 
an encapsulating material (at least air) that fills an interior of the housing (casing) (12) (see Figures 1 and 2A); 
and an antenna configured to connect to the one or more sensors (see Figures 1 and 2A; transmitter (11) with an antenna being coupled/tethered to the temperature sensor (9) and conductively operating with receiver (10) of receiver unit (15) to transmit temperature signals).
However, Ichihara does not explicitly teach the one or more sensors for measuring temperature being located in a high strain high temperature region of a ground engaging lug of the vehicle track, and 
Boily teaches the one or more sensors (sensor) (92) for measuring temperature being located in a high strain high temperature region of a ground engaging lug (traction lugs 58I -58T ) of the vehicle track (see Abstract, column 2, lines 2-7, column 26, lines 38-62 and Figures 20-21), and the antenna being embedded within the vehicle track (the sensor (92) being embedded within the a ground engaging lug of the vehicle track and wirelessly transmitting track temperature information to a processing apparatus (96), therefore, it is understood that the sensor will have an antenna/transmitter in order to be able to send signals to the processing apparatus (96)) (see column 27, lines 4-10 and Figures 20-23). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Ichihara to be located in a high strain high temperature region of a ground engaging lug of the vehicle track as taught by Boily. The traction projections/ ground engaging lugs may sometimes “blowout”, i.e., explode, under repeated loads as heat buildup within them increases their internal temperature such that part of their internal elastomeric material decomposes and generates a volatile product which increases internal pressure until they burst. One would be motivated to provide the temperature sensor in a high strain high temperature region of a ground engaging lug to monitor temperature and heat build up of the vehicle track and warn an operator of potential occurrence of blowout.
However, Ichihara as modified by Boily does not explicitly teach the antenna being a conductive tether being comprised of flexible conductive material.
Stewart further teaches the antenna being a conductive tether being comprised of flexible conductive material (see Abstract, column 3, lines 13-37 and column 4, lines 8-16).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the antenna as taught by the prior combination a conductive tether being comprised of flexible conductive material as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments, to allow for transmitting a signal at a longer distance and for its capability of transmitting an electrical power to the sensor.

Although, Ichihara as modified by Boily and Stewart does not explicitly teach the flexible conductive material providing at least 300 percent elongation, the use of a particular material that is a flexible conductive material and provides at least 300 percent elongation, for the antenna, absent any criticality, is only considered to be the “optimum” material to make an antenna, that a person having ordinary skill in the art before the effective filing date of the claimed invention using routine experimentation would have found obvious to provide for the antenna as taught by the prior combination since it has been held to be a matter of obvious design choice and within the general kill of a worker in the in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.  One would be motivated to provide the conductive tether being comprised of a flexible conductive material and provides at least 300 percent elongation in order to satisfy the desired transmission characteristics of the device.
Regarding claim 2, Ichihara further teaches the conductive tether (antenna) configured to electrically connect the one or more sensors (temperature sensor) (9) to the circuitry (receiver unit) (15) (see Figures 1 and 2A and column 8, lines 59-67).
Regarding claim 3, Ichihara further teaches a transceiver (transmitter) (11) configured to transmit measured temperatures from the one or more sensors (temperature sensor) (9) (see Figure 1 and column 7, lines 15-18).
Regarding claim 4, Ichihara further teaches one or more antenna (antenna) connected to the transceiver (transmitter) (11) (see Figure 2A).
Regarding claim 5, Ichihara further teaches the transceiver (transmitter) (11) being configured to utilize radio frequency (RF) (radio transmitter) (see column 7, lines 15-17).
Regarding claim 8, Ichihara further teaches wherein the transceiver (transmitter) (11) is configured to transmit measured temperatures from the one or more sensors (temperature sensor) (9) and the circuitry (circuitry comprising (MPU) (19) and (receiver unit) (15)) to a remote tracking system (receiver) (10) (see Figure 1), the remote tracking system (receiver) (10) being configured to generate an alert based on a temperature exceeding a critical level (a value that cannot reach under the normal 
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry determining a track temperature based on an average of measured temperatures from the one or more temperature sensors.
Boily teaches the circuitry (processing apparatus) (96) determining a track temperature based on an average of measured temperatures from the one or more temperature sensors (sensor) (92) (see column 27, line 59 through column 28, line 17).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry as disclosed by the prior combination to determine a track temperature based on an average of measured temperatures from the one or more temperature sensors as taught by Boily.  One would be motivated to make this combination in order to obtain a temperature profile to be compared to a reference temperature profile, so as to determine an operational state change due to a sensor failure or an over temperature, as very well known in the art. 
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry further determining the track temperature over a time period selected from a range of 10 milliseconds (ms) to 60 seconds.
Although, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry further determining the track temperature over a time period selected from a range of 10 milliseconds (ms) to 60 seconds; having the particular time interval/period/duration/range for temperature measurement, i.e. 10 milliseconds-60 seconds, absent any criticality, is only considered to be the “optimal” or “preferred” temperature measurement range, that a person having ordinary skill in the art before the effective filing date of the claimed invention would have found obvious to provide using routine experimentation, based, among other things, on the desired accuracy of the measurement and on desired interval the user would like to receive information, etc. In re Boesch, 205 USPQ 215 (CCPA 1980).


Stewart further teaches the flexible material comprising a plurality of flexible conductive elements (see Abstract and column 3, lines 13-37).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible material as taught by the prior combination as to comprise a plurality of conductive elements as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments.  
Regarding claim 15, the prior combination teaches all the limitations of claim 1.
Stewart further teaches the conductive tether being configured to operate as an antenna (see column 4, lines 8-16).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the conductive tether as taught by the prior combination being configured to operate as an antenna as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments, to allow for transmitting a signal at a longer distance and for its capability of transmitting an electrical power to the sensor.
Regarding claim 17, Ichihara further teaches the one or more sensors (temperature sensor) (9) comprising one or more thermistors (see column 8, lines 38-40).
Regarding claim 21, the prior combination teaches all the limitations of claim 1.
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry being configured to generate temperature over time and/or over distance traveled.
Boily teaches the circuitry being configured to generate temperature readings continually, therefore, it is understood that the temperature is sensed over time and/or over distance traveled (see column 28, lines 3-17). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination with the circuitry being configured to generate temperature over time and/or over distance traveled as taught by Boily.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and allow a user to take appropriate action.

 However, Ichihara as modified by Boily and Stewart does not explicitly teach the transceiver being configured to provide the measured temperatures to a cab of the vehicle for monitoring.
Boily teaches a transceiver (it is understood that the processing apparatus (96) will have a transceiver in order to be able to receive and send temperature signals from sensor (92) to output device (98)) configured to provide the measured temperatures to a cab of the vehicle (cabin) (20) for monitoring (see column 27, lines 47 through column 28, line 2 and Figures 1 and 21-23).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination with the transceiver being configured to provide the measured temperatures to a cab of the vehicle for monitoring as taught by Boily.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and allow a user to take appropriate action.
Regarding claim 25, the prior combination teaches all the limitations of claim 1. 
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry embedded in the same ground engaging lug as the one or more sensors.
Although, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry embedded in the same ground engaging lug as the one or more sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the circuitry embedded in the same ground engaging lug as the one or more sensors, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to provide the circuitry embedded in the same ground engaging lug as the one or more sensors in order to provide a compact design. 
Regarding claim 26, the prior combination teaches all the limitations of claim 1. 
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry embedded in a different ground engaging lug from the ground engaging lug of the one or more sensors.
Although, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry embedded in the same ground engaging lug as the one or more sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the In re Japikse, 86 USPQ 70. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Boily and Stewart as applied to claim 1 above, in further view of Todd et al. (US 2018/0265145) (hereinafter Todd).
Regarding claim 16, the prior combination teaches all the limitations of claim 1.
However, Ichihara as modified by Boily and Stewart does not explicitly the housing being comprised of metal.
Todd teaches the housing (capsule) being metal (aluminum) (see paragraph 0128).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the housing as taught by the prior combination with metal as taught by Todd.  One would be motivated to make this combination in order to provide a housing that allows the sensor components to withstand important pressure while operation of the vehicle with the track systems. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Boily in view of Stewart as applied to claim 1 above, and in further view of Garvin et al. (US 2020/0042023) (hereinafter Garvin).
Regarding claim 18, the prior combination teaches all the limitations of claim 1.
However, Ichihara as modified by Boily and Stewart does not explicitly teach a power source configured to supply power for operation of the one or more sensors and the circuitry.
Garvin further teaches a power source (battery) configured to supply power for operation of the one or more sensors (track sensor) (216) and the circuitry (see paragraph 0033).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the tethered temperature sensor as taught by the prior combination with a power source configured to supply power for operation of the one or more sensors and the circuitry as 
Regarding claim 19, the prior combination teaches all the limitations of claim 18.
However, Ichihara as modified by Boily and Stewart and Garvin does not explicitly teach the power source being a battery.
Garvin further teaches the power source being a battery (battery) (see paragraph 0033).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the power source as taught by the prior combination with a with a battery as taught by Garvin.  One would be motivated to make this combination in order to provide power to the temperature sensor as known in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Boily and Stewart and Garvin as applied to claim 18 above, in further view of Wirth et al. (US 2002/0148690)
Regarding claim 20, the prior combination teaches all the limitations of claim 18.
However, Ichihara as modified by Boily and Stewart and Garvin does not explicitly teach the power source being configured to passively provide power to the one or more sensors.
Wirth teaches the power source being configured to passively provide power to the one or more sensors (see paragraph 0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to replace the power source as taught by the prior combination with a passive power to the sensor as taught by Wirth.  One would be motivated to make this combination in order to wirelessly provide power to the sensor. Additionally, both the passive and active power, will perform the same function of providing power to the sensor if one is replaced with another.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Boily in view of Stewart as applied to claim 3 above, and in further view of Cortese et al. (WO 2016/042580) (hereinafter Cortese).
Regarding claim 23, the prior combination teaches all the limitations of claim 3.

Cortese teaches the one or more sensors further comprising a pressure and humidity sensor (see Abstract, page 1, line 10-13, page 3, lines 18-21, page 4, lines 8-13 and page 7, lines 1-3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination the one or more sensors further comprising a pressure and humidity sensor as taught by Boily.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and allow a user to take appropriate action.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Boily and Stewart as applied to claim 1 above, in further view of Breed et al. (US 2002/0121132) (hereinafter Breed)
Regarding claim 24, the prior combination teaches all the limitations of claim 1. 
However, Ichihara as modified by Boily and Stewart does not explicitly teach the circuitry located outside a region of the vehicle track in direct contact with track wheels.
Breed teaches the circuitry (antenna package) (200) located outside a region of the vehicle track in direct contact with track wheels (see paragraphs 0235-0236 and Figures 12-12A).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry as taught by the prior combination to be located outside a region of the vehicle track in direct contact with track wheels as taught by Breed. One would be motivated to make this combination in order to protect the circuitry from harsh environments. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 11-12 and 14-25 have been considered but are moot because the new ground of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lussier et al. (US 10933877) directed to a track drive mode management system and method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JANICE M SOTO/
Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855